EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Davis, registration no. 61,044 on 2/2/2021.
The application has been amended as follows: 

In Claims
1.	(Currently Amended) A system, comprising a processor configured to execute program instructions to perform a method comprising:
starting testing of an application under test using a test case in a testing environment; and
based on starting the testing of the application under test using the test case in the testing environment:
determining whether modification of the testing environment is enabled; 
based on determining that modification of the testing environment is enabled, modifying the testing environment; 
ning the testing of the application under test using the test case in the modified testing environment; 
based on the detecting of the error during the testing of the application under test using the test case in the modified testing environment:
determining whether the error was caused by the modified testing environment;
based on determining that the error was caused by the modified testing environment, suppressing the error and continue the testing of the application under test using the test case in the modified testing environment; and
based on determining that the error was not caused by the modified testing environment, percolating the error; and
based on completion of the testing of the application under test using the test case in the modified testing environment, performing verification of the of the completed testing.
8.	(Currently Amended)  A computer-implemented method, comprising:
starting, by a processor, testing of an application under test using a test case in a testing environment; and
the testing of the application under test using the test case in the testing environment:
determining whether modification of the testing environment is enabled; 
based on determining that modification of the testing environment is enabled, modifying the testing environment; 
running the testing of the application under test using the test case in the modified testing environment; 
detecting an error during the testing of the application under test using the test case in the modified testing environment;
based on the detecting of the error during the testing of the application under test using the test case in the modified testing environment:
determining whether the error was caused by the modified testing environment;
based on determining that the error was caused by the modified testing environment, suppressing the error and continue the testing of the application under test using the test case in the modified testing environment; and
based on determining that the error was not caused by the modified testing environment, percolating the error; and
based on completion of the testing of the application under test using the test case in the modified testing environment, performing verification of the of the completed testing.
15. 	(Currently Amended)  A computer program product comprising:
a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method comprising:
starting testing of an application under test using a test case in a testing environment; and
based on starting the testing of the application under test using the test case in the testing environment:
determining whether modification of the testing environment is enabled; 
based on determining that modification of the testing environment is enabled, modifying the testing environment; 
running the testing of the application under test using the test case in the modified testing environment; 
detecting an error during the testing of the application under test using the test case in the modified testing environment;
based on the detecting of the error during the testing of the application under test using the test case in the modified testing environment:

based on determining that the error was caused by the modified testing environment, suppressing the error and continue the testing of the application under test using the test case in the modified testing environment; and
based on determining that the error was not caused by the modified testing environment, percolating the error; and
based on completion of the testing of the application under test using the test case in the modified testing environment, performing verification of the of the completed testing.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The arguments in applicant’s remarks filed on 1/25/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “determine whether the error was caused by the modified testing environment; based on determining that the error was caused by the modified testing environment suppress the error and continue the testing of the application under test using the test case in the modified testing environment; and based on determining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANIL KHATRI/Primary Examiner, Art Unit 2191